DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyundai [KR10-1552573 B1] (see machine translation) in view of Ji [KR 10-2005-0047671] (see machine translation), both applicant cited prior art.
Claim 1, Hyundai discloses an actuator [100] comprising: a housing [110] having an inner space defined therein [figure 2]; a driving pin [120] installed at a center of the housing by passing therethrough such that the driving pin [120]moves rectilinearly [figure 3]; a bobbin [145] installed at the driving pin [120] and moving integrally with the driving pin when the driving pin moves; a coil[140]  installed at the bobbin [145] and moving integrally with the bobbin [145]; a permanent magnet [150] installed in the inner space of the housing and generating magnetism [M1, figures 2 and 3]; and an iron core [160] allowing a flow path of a magnetic flux coming from the permanent magnet to be formed [paragraph 0049; figures 2 and 3], wherein the iron core is installed in the inner space such that the iron core faces each of the coil [140] installed at the bobbin [145] and the driving pin [120] by being spaced apart by a predetermined distance therefrom [figure 2 and 3].
Hyundai fails to teach a pin coil installed at the driving pin and moving integrally with the driving pin; and a core that faces the pin coil installed at the driving pin [120].
	Ji teaches a solenoid comprising a plunger (pin) [20] with an integrally secured coil [10] and bobbin [11/12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include the pin coil of Ji in the actuator of Hyundai in order to increase the actuation for of the pin.
Claim 2, Hyundai as modified discloses the actuator of claim 1, wherein Hyundai further discloses a guide [180; figure 2 and 3] is installed through a center of the housing, and the driving pin [120] is installed by passing through the guide such that a rectilinear movement of the driving pin is guided [paragraphs 0013 and 0025].
	Claim 3, Hyundai as modified discloses the actuator of claim 2, wherein Hyundai further discloses that the housing and the iron core are made of a magnetic material [see magnetic flux lines M1 in figures 2 and 3 which pass through both in a circuit] and together with the iron core, allows the flow path of the magnetic flux to be formed [figures 2 and 3].
Hyundai as modified fails to specifically teach that the housing is made of the same material as a material of the iron core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the housing and iron core from the same material as they are both magnetic and work together to form a magnetic circuit {Hyundai figures 2 and 3],since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 7, Hyundai as modified discloses the actuator of claim 1, wherein Hyundai further discloses that the magnetic flux [M1, figures 2 and 3] generated from the permanent magnet [150] located at each of opposite sides of the iron core [160] passes through each of the coil facing the iron core [140] and installed at the bobbin [145] and the pin coil [as per the combination of Ji, the coil pin would be located in the path of the magnetic flux] installed at the driving pin [120].
Claim 8, Hyundai as modified discloses the actuator of claim 7, wherein Hyundai further discloses in the iron core [160] and the permanent magnet [150], a set of permanent magnet [151/152] and iron core [161/162/13] in which the permanent magnet is provided at each of opposite sides of the iron core located in the inner space is repeatedly installed [figures 2 and 3], and an iron core [160] is located at each of opposite end parts at which the iron cores and permanent magnets are arranged [figure 2 and 3].
Claim 9, Hyundai as modified discloses the actuator of claim 8, wherein Hyundai further discloses one of the iron cores [163] of the opposite end parts at which the iron cores [161/162/163] and the permanent magnets [151/152] are arranged is an end part of the housing [110; figures 2 and 3].

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837